1
2
3
4
5
6
7
8
9
10                         UNITED STATES DISTRICT COURT

11                       CENTRAL DISTRICT OF CALIFORNIA

12                                   SOUTHERN DIVISION

13   MACOM Technology Solutions Inc.,           Case No. 8:19-cv-00220-JVS (JDEx)
     a Delaware corporation;
14   Mindspeed Technologies, S.A.S., a             STIPULATED PROPOSED
     French corporation,                            PROTECTIVE ORDER
15
16                     Plaintiffs;                    H ON . J AMES V. S ELNA
                                                 U NITED S TATES D ISTRICT J UDGE
17         v.                                     S ANTA A NA , C OURTROOM 10C
18   Litrinium, Inc., a Delaware corporation;
19   Jerome Garez, an individual; and                  H ON . J OHN D. E ARLY
     Does 1 through 20, inclusive,              U NITED S TATES M AGISTRATE J UDGE
20                                                 S ANTA A NA , C OURTROOM 6A
21                     Defendants.

22
23
24
25
26
27
28
1    1.   PURPOSES AND LIMITATIONS
2         Discovery in this action is likely to involve production of confidential, proprietary or
3    private information for which special protection from public disclosure and from use for
4    any purpose other than pursuing this litigation may be warranted. Accordingly, the parties
5    hereby stipulate to and petition the Court to enter the following Stipulated Protective
6    Order. The parties acknowledge that this Order does not confer blanket protections on all
7    disclosures or responses to discovery and that the protection it affords from public
8    disclosure and use extends only to the limited information or items that are entitled to
9    confidential treatment under the applicable legal principles.
10   2.   GOOD CAUSE STATEMENT
11        This action is likely to involve trade secrets, customer and pricing lists and other
12   valuable research, development, commercial, financial, technical and/or proprietary
13   information for which special protection from public disclosure and from use for any
14   purpose other than prosecution of this action is warranted. Such confidential and
15   proprietary materials and information consist of, among other things, confidential
16   business or financial information, information regarding confidential business practices,
17   or other confidential research, development, or commercial information (including
18   information implicating privacy rights of third parties), information otherwise generally
19   unavailable to the public, or which may be privileged or otherwise protected from
20   disclosure under state or federal statutes, court rules, case decisions, or common law.
21   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
22   disputes over confidentiality of discovery materials, to adequately protect information the
23   parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
24   necessary uses of such material in preparation for and in the conduct of trial, to address
25   their handling at the end of the litigation, and serve the ends of justice, a protective order
26   for such information is justified in this matter. It is the intent of the parties that
27   information will not be designated as confidential for tactical reasons and that nothing be
28   so designated without a good faith belief that it has been maintained in a confidential,

                                                     2
1    non-public manner, and there is good cause why it should not be part of the public record
2    of this case.
3         In addition, the parties are currently competitors in the same industry. This action is
4    likely to involve discovery and disclosure of documents, materials, testimony, and other
5    information containing or disclosing trade secrets and other confidential and proprietary
6    commercial information of the parties to the action, including confidential and
7    commercially sensitive information relating to marketing plans, business strategies,
8    goods and services capabilities, sales, costs, pricing, profitability, customers, suppliers,
9    and other business and financial data or information, which, if disclosed to the parties
10   themselves, will pose a significant risk of injury to the legitimate business interests of the
11   disclosing party. As such, there is good cause for such certain documents, materials,
12   testimony or other information to be further restricted from the parties’ themselves and to
13   be viewed only by the parties’ respective outside counsel.
14   3.   ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
15        The parties further acknowledge, as set forth in Section 14.3, below, that this
16   Stipulated Protective Order does not entitle them to file confidential information under
17   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
18   standards that will be applied when a party seeks permission from the court to file
19   material under seal. There is a strong presumption that the public has a right of access to
20   judicial proceedings and records in civil cases. In connection with non-dispositive
21   motions, good cause must be shown to support a filing under seal. See Kamakana v. City
22   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
23   Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
24   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
25   cause showing), and a specific showing of good cause or compelling reasons with proper
26   evidentiary support and legal justification, must be made with respect to Protected
27   Material that a party seeks to file under seal. The parties’ mere designation of Disclosure
28   or Discovery Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

                                                    3
1    COUNSEL’S EYES ONLY does not—without the submission of competent evidence by
2    declaration, establishing that the material sought to be filed under seal qualifies as
3    confidential, privileged, or otherwise protectable—constitute good cause.
4         Further, if a party requests sealing related to a dispositive motion or trial, then
5    compelling reasons, not only good cause, for the sealing must be shown, and the relief
6    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
7    v. Pacific Creditors Ass’n., 605 F.3d 665, 677–79 (9th Cir. 2010). For each item or type of
8    information, document, or thing sought to be filed or introduced under seal, the party
9    seeking protection must articulate compelling reasons, supported by specific facts and
10   legal justification, for the requested sealing order. Again, competent evidence supporting
11   the application to file documents under seal must be provided by declaration.
12   Any document that is not confidential, privileged, or otherwise protectable in its entirety
13   will not be filed under seal if the confidential portions can be redacted. If documents can
14   be redacted, then a redacted version for public viewing, omitting only the confidential,
15   privileged, or otherwise protectable portions of the document, shall be filed. Any
16   application that seeks to file documents under seal in their entirety should include an
17   explanation of why redaction is not feasible.
18   4.   DEFINITIONS
19        4.1     Action: MACOM Technology Solutions Inc. et al. v. Litrinium, Inc. et al.,
20   Case No. 8:19-cv-00220-JVS-JDE.
21        4.2     Challenging Party: a Party or Non-Party that challenges the
22   designation of information or items under this Order.
23        4.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
24   generated, stored or maintained) or tangible things that qualify for protection under
25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26   Statement.
27        4.4     “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY”
28   information or items shall mean extremely sensitive confidential information or items, for

                                                     4
1    which the disclosure of the information or items to another Party or Non-Party would
2    create a substantial risk of serious harm that could not be avoided by less restrictive
3    means.
4         4.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
5    support staff).
6         4.6    “Outside Counsel” shall mean attorneys who are not employees of a Party, but
7    who have been retained to represent or advise a Party to this Action and have appeared in
8    this Action on behalf of that Party or are affiliated with a law firm that has appeared on
9    behalf of that Party.
10        4.7    Designating Party: a Party or Non-Party that designates information or items
11   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
12   “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY”
13        4.8    Disclosure or Discovery Material: all items or information, regardless of the
14   medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated in
16   disclosures or responses to discovery.
17        4.9    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who is not employed by but has been retained by a Party or its
19   counsel to serve as an expert witness or as a consultant in this Action.
20        4.10 House Counsel: attorneys who are employees of a party to this Action. House
21   Counsel does not include Outside Counsel of Record or any other outside counsel.
22        4.11 Non-Party: any natural person, partnership, corporation, association or other
23   legal entity not named as a Party to this action.
24        4.12 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27        4.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
28   Material in this Action.

                                                   5
1         4.14 Professional Vendors: persons or entities that provide litigation support
2    services (e.g., photocopying, videotaping, translating, preparing exhibits or
3    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
4    their employees and subcontractors.
5         4.15 Protected Material: any Disclosure or Discovery Material that is designated as
6    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES
7    ONLY.”
8         4.16    Receiving Party: a Party that receives Disclosure or Discovery
9    Material from a Producing Party.
10   5.   SCOPE
11        The protections conferred by this Stipulation and Order cover not only Protected
12   Material (as defined above), but also (1) any information copied or extracted from
13   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
14   Material; and (3) any testimony, conversations, or presentations by Parties or their
15   Counsel that might reveal Protected Material.
16        Any use of Protected Material at trial shall be governed by the orders of the trial
17   judge and other applicable authorities. This Order does not govern the use of Protected
18   Material at trial.
19   6.   DURATION
20        Once a case proceeds to trial, information that was designated as CONFIDENTIAL
21   or “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY” or maintained
22   pursuant to this protective order used or introduced as an exhibit at trial becomes public
23   and will be presumptively available to all members of the public, including the press,
24   unless compelling reasons supported by specific factual findings to proceed otherwise are
25   made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
26   (distinguishing “good cause” showing for sealing documents produced in discovery from
27   “compelling reasons” standard when merits-related documents are part of court record).
28

                                                   6
1    Accordingly, the terms of this protective order do not extend beyond the commencement
2    of the trial.
3    7.   DESIGNATING PROTECTED MATERIAL
4         7.1        Exercise of Restraint and Care in Designating Material for Protection. Each
5    Party or Non-Party that designates information or items for protection under this Order
6    must take care to limit any such designation to specific material that qualifies under the
7    appropriate standards. The Designating Party must designate for protection only those
8    parts of material, documents, items or oral or written communications that qualify so that
9    other portions of the material, documents, items or communications for which protection
10   is not warranted are not swept unjustifiably within the ambit of this Order.
11        Mass, indiscriminate or routinized designations are prohibited. Designations that are
12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
13   unnecessarily encumber the case development process or to impose unnecessary expenses
14   and burdens on other parties) may expose the Designating Party to sanctions.
15        If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18        7.2        Manner and Timing of Designations. Except as otherwise provided in this
19   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
20   qualifies for protection under this Order must be clearly so designated before the material
21   is disclosed or produced.
22        Designation in conformity with this Order requires:
23        (a)        for information in documentary form (e.g., paper or electronic documents, but
24                   excluding transcripts of depositions or other pretrial or trial proceedings), that
25                   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
26                   (hereinafter “CONFIDENTIAL legend”) or the legend “HIGHLY
27                   CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY” (hereinafter
28                   “AEO legend”) to each page that contains protected material. If only a portion

                                                        7
1               of the material on a page qualifies for protection, the Producing Party also
2               must clearly identify the protected portion(s) (e.g., by making appropriate
3               markings in the margins). A Party or Non-Party that makes original documents
4               available for inspection need not designate them for protection until after the
5               inspecting Party has indicated which documents it would like copied and
6               produced. During the inspection and before the designation, all of the material
7               made available for inspection shall be deemed “HIGHLY CONFIDENTIAL–
8               OUTSIDE COUNSEL’S EYES ONLY.” After the inspecting Party has
9               identified the documents it wants copied and produced, the Producing Party
10              must determine which documents, or portions thereof, qualify for protection
11              under this Order. Then, before producing the specified documents, the
12              Producing Party must affix the “CONFIDENTIAL legend” or the “AEO
13              legend” to each page that contains Protected Material. If only a portion of the
14              material on a page qualifies for protection, the Producing Party also must
15              clearly identify the protected portion(s) (e.g., by making appropriate markings
16              in the margins).
17       (b)    for testimony given in depositions that the Designating Party identifies the
18              Disclosure or Discovery Material on the record, before the close of the
19              deposition all protected testimony.
20       (c)    for information produced in some form other than documentary and for any
21              other tangible items, that the Producing Party affix in a prominent place on the
22              exterior of the container or containers in which the information is stored the
23              legend “CONFIDENTIAL” or the AEO legend. If only a portion or portions
24              of the information warrants protection, the Producing Party, to the extent
25              practicable, shall identify the protected portion(s).
26       7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
27   designate qualified information or items does not, standing alone, waive the Designating
28   Party’s right to secure protection under this Order for such material. Upon timely

                                                   8
1    correction of a designation, the Receiving Party must make reasonable efforts to assure
2    that the material is treated in accordance with the provisions of this Order.
3    8.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
4         8.1.     Timing of Challenges. Any Party or Non-Party may challenge a designation of
5    confidentiality at any time that is consistent with the Court’s Scheduling Order.
6         8.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
7    process under Local Rule 37-1 et seq.
8         8.3      Joint Stipulation. Any challenge submitted to the Court shall be via a joint
9    stipulation pursuant to Local Rule 37-2.
10        8.4      The burden of persuasion in any such challenge proceeding shall be on the
11   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
12   harass or impose unnecessary expenses and burdens on other parties) may expose the
13   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
14   the confidentiality designation, all parties shall continue to afford the material in question
15   the level of protection to which it is entitled under the Producing Party’s designation until
16   the Court rules on the challenge.
17   9.   ACCESS TO AND USE OF PROTECTED MATERIAL
18        9.1      Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this Action
20   only for prosecuting, defending or attempting to settle this Action. Such Protected
21   Material may be disclosed only to the categories of persons and under the conditions
22   described in this Order. When the Action has been terminated, a Receiving Party must
23   comply with the provisions of section 15 below (FINAL DISPOSITION).
24        Protected Material must be stored and maintained by a Receiving Party at a location
25   and in a secure manner that ensures that access is limited to the persons authorized under
26   this Order.
27        9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
28

                                                     9
1    otherwise ordered by the court or permitted in writing by the Designating Party, a
2    Receiving Party may disclose any information or item designated
3    “CONFIDENTIAL” only to:
4        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
5               employees of said Outside Counsel of Record to whom it is reasonably
6               necessary to disclose the information for this Action;
7        (b)    the officers, directors, and employees (including House Counsel) of the
8               Receiving Party to whom disclosure is reasonably necessary for this Action;
9        (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
10              is reasonably necessary for this Action and who have signed the
11              “Acknowledgment and Agreement to Be Bound” (Exhibit A).
12       (d)    the court and its personnel;
13       (e)    court reporters and their staff;
14       (f)    professional jury or trial consultants, mock jurors, and Professional Vendors to
15              whom disclosure is reasonably necessary for this Action and who have signed
16              the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17       (g)    the author or recipient of a document containing the information or a
18              custodian or other person who otherwise possessed or knew the information;
19       (h)    during their depositions, witnesses, and attorneys for witnesses, in the Action
20              to whom disclosure is reasonably necessary provided: (1) the deposing party
21              requests that the witness sign the form attached as Exhibit A hereto; and (2)
22              they will not be permitted to keep any confidential information unless they
23              sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
24              otherwise agreed by the Designating Party or ordered by the court. Pages of
25              transcribed deposition testimony or exhibits to depositions that reveal
26              Protected Material may be separately bound by the court reporter and may not
27              be disclosed to anyone except as permitted under this Stipulated Protective
28              Order; and

                                                   10
1         (i)   any mediators or settlement officers and their supporting personnel, mutually
2               agreed upon by any of the parties engaged in settlement discussions.
3         9.3   Disclosure of “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES
4    ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
5    writing by the Designating Party, a Receiving Party may disclose any information or item
6    designated of “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY”
7    only to:
8         (a)   the Receiving Party’s Outside Counsel in this Action, as well as employees of
9               said Outside Counsel to whom it is reasonably necessary to disclose the
10              information for the litigation of this Action;
11        (b)   Experts of the Receiving Party to whom disclosure is reasonably necessary for
12              this litigation, who have reviewed and signed the “Acknowledgment and
13              Agreement to Be Bound” (Exhibit A);
14        (c)   any neutral retained in connection with alternative dispute resolution
15              proceedings related to this litigation;
16        (d)   any court or other shorthand reporter or typist recording or transcribing
17              testimony and its personnel;
18        (e)   jury consultants who have signed the “Acknowledgment and Agreement to Be
19              Bound” (Exhibit A);
20        (f)   Professional Vendors to whom disclosure is reasonably necessary for the
21              litigation of this Action and whom have signed the “Acknowledgment and
22              Agreement to Be Bound” (Exhibit A); and
23        (g)   the author or recipient of a document containing the information or a
24              custodian or other person who otherwise possessed or knew the information.
25   10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
26        OTHER LITIGATION
27        If a Party is served with a subpoena or a court order issued in other litigation that
28   compels disclosure of any information or items designated in this Action as

                                                   11
1    “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES
2    ONLY” that Party must:
3        (a)    promptly notify in writing the Designating Party. Such notification shall
4               include a copy of the subpoena or court order;
5        (b)    promptly notify in writing the party who caused the subpoena or order to issue
6               in the other litigation that some or all of the material covered by the subpoena
7               or order is subject to this Protective Order. Such notification shall include a
8               copy of this Stipulated Protective Order; and
9        (c)    cooperate with respect to all reasonable procedures sought to be pursued by
10              the Designating Party whose Protected Material may be affected. If the
11              Designating Party timely seeks a protective order, the Party served with the
12              subpoena or court order shall not produce any information designated in this
13              action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–OUTSIDE
14              COUNSEL’S EYES ONLY” before a determination by the court from which
15              the subpoena or order issued, unless the Party has obtained the Designating
16              Party’s permission. The Designating Party shall bear the burden and expense
17              of seeking protection in that court of its confidential material and nothing in
18              these provisions should be construed as authorizing or encouraging a
19              Receiving Party in this Action to disobey a lawful directive from another
20              court.
21   11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
22        IN THIS LITIGATION
23       (a) The terms of this Order are applicable to information produced by a Non-Party in
24   this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–
25   OUTSIDE COUNSEL’S EYES ONLY.” Such information produced by Non-Parties in
26   connection with this litigation is protected by the remedies and relief provided by this
27   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
28   seeking additional protections.

                                                  12
1         (b) In the event that a Party is required, by a valid discovery request, to produce a
2    Non-Party’s confidential information in its possession, and the Party is subject to an
3    agreement with the Non-Party not to produce the Non-Party’s confidential information,
4    then the Party shall:
5         (1)   promptly notify in writing the Requesting Party and the Non-Party that some
6               or all of the information requested is subject to a confidentiality agreement
7               with a Non-Party;
8         (2)   promptly provide the Non-Party with a copy of the Stipulated Protective
9               Order in this Action, the relevant discovery request(s), and a reasonably
10              specific description of the information requested; and
11        (3)   make the information requested available for inspection by the Non-Party, if
12              requested.
13        (c) If the Non-Party fails to seek a protective order from this court within 14 days of
14   receiving the notice and accompanying information, the Receiving Party may produce the
15   Non-Party’s confidential information responsive to the discovery request. If the Non-
16   Party timely seeks a protective order, the Receiving Party shall not produce any
17   information in its possession or control that is subject to the confidentiality agreement
18   with the Non-Party before a determination by the court. Absent a court order to the
19   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
20   court of its Protected Material.
21   12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
25   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
28

                                                  13
1    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
2    attached hereto as Exhibit A.
3    13. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4         PROTECTED MATERIAL
5         When a Producing Party gives notice to Receiving Parties that certain inadvertently
6    produced material is subject to a claim of privilege or other protection, the obligations of
7    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
8    This provision is not intended to modify whatever procedure may be established in an e-
9    discovery order that provides for production without prior privilege review. Pursuant to
10   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
11   effect of disclosure of a communication or information covered by the attorney-client
12   privilege or work product protection, the parties may incorporate their agreement in the
13   stipulated protective order submitted to the court.
14   14. MISCELLANEOUS
15        14.1 Right to Further Relief. Nothing in this Order abridges the right of any person
16   to seek its modification by the Court in the future.
17        14.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
21   to use in evidence of any of the material covered by this Protective Order.
22        14.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected Material may only
24   be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material. If a Party’s request to file Protected Material under seal is denied by
26   the court, then the Receiving Party may file the information in the public record unless
27   otherwise instructed by the court.
28

                                                  14
1    15. FINAL DISPOSITION
2         After the final disposition of this Action, as defined in paragraph 6, within 60 days
3    of a written request by the Designating Party, each Receiving Party must return all
4    Protected Material to the Producing Party or destroy such material. As used in this
5    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected Material.
7    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
8    a written certification to the Producing Party (and, if not the same person or entity, to the
9    Designating Party) by the 60-day deadline that (1) identifies (by category, where
10   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
11   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
12   any other format reproducing or capturing any of the Protected Material. Notwithstanding
13   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
16   expert work product, even if such materials contain Protected Material. Any such archival
17   copies that contain or constitute Protected Material remain subject to this Protective
18   Order as set forth in Section 6 (DURATION).
19   16. VIOLATION
20        Any violation of this Order may be punished by appropriate measures including,
21   without limitation, contempt proceedings and/or monetary sanctions.
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                   15
1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2    DATED: May 30, 2019                 Respectfully submitted,
3        M ASCHOFF B RENNAN              T HOITS L AW APC
4    By: /s/ Jared J. Braithwaite    By: /s/ Nathaniel H. Lipanovich
5        Michael I. Katz                 Andrew P. Holland
         Charles S. Barquist             Mark V. Boennighausen
6        Jared J. Braithwaite            Misasha S. Graham
7                                        Nathaniel H. Lipanovich
         Attorneys for Defendant
8        L ITRINIUM , I NC .             Attorneys for Plaintiffs
                                         MACOM T ECHNOLOGY S OLUTIONS ,
9
                                         I NC . and M INDSPEED T ECHNOLOGIES ,
10                                       S.A.S.
11
                                         (Signed with permission by filing
12                                       attorney)
13
14
15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
     DATED: May 31, 2019
18
19
20                                   _________________________________
21                                   JOHN D. EARLY
22                                   United States Magistrate Judge

23
24
25
26
27
28

                                    16
1                                         Exhibit A

2
3
4
5
6
7
8
9
10
11
                           UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
                                     SOUTHERN DIVISION
14
15
16   MACOM Technology Solutions Inc.,                 Case No. 8:19cv-00220-JVS-JDE
     a Delaware corporation;
17   Mindspeed Technologies, S.A.S., a                ACKNOWLEDGEMENT AND
     French corporation,                             AGREEMENT TO BE BOUND BY
18                                                      PROTECTIVE ORDER
19                     Plaintiffs;
                                                           H ON . J AMES V. S ELNA
20         v.                                         U NITED S TATES D ISTRICT J UDGE
21   Litrinium, Inc., a Delaware corporation;          S ANTA A NA , C OURTROOM 10C
22   Jerome Garez, an individual; and
     Does 1 through 20, inclusive,
23
24                     Defendants.

25
26
27
28

                                                17
1         I, the undersigned, hereby certify that I have read and am familiar with the terms of
2    the Protective Order (the “Order”) entered in the above-captioned action (the “Action”), a
3    copy of which is attached. I agree to be bound by the terms of the Order, and I agree that
4    I will use CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL-OUTSIDE
5    COUNSEL’S EYES ONLY INFORMATION that I may receive only in a manner
6    authorized by the Order and only to directly assist in the litigation of this Action, and for
7    no other purpose. I agree that I will not disclose or discuss CONFIDENTIAL
8    INFORMATION or HIGHLY CONFIDENTIAL—OUTSIDE COUNSEL’S EYES
9    ONLY INFORMATION to or with anyone, except as expressly authorized by the terms
10   of the Order.
11        I further understand my obligation to return and/or destroy documents as set forth in
12   section 15 of the Order and agree to be bound thereto.
13        I hereby submit to the jurisdiction of the Court for the purpose of ensuring
14   compliance with this Order.
15
16        Dated: __________           Signature: _______________________________
17                                    Printed Name: ____________________________
18
19
20
21
22
23
24
25
26
27
28

                                                   18
